     Case: 1:18-cv-02587-SO Doc #: 26 Filed: 12/05/19 1 of 12. PageID #: 134



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

JOILYNN KAREGA-MASON,

          Plaintiff,

v.                                         CASE NO. 1:18-cv-2587
                                           HON. SOLOMON OLIVER, JR.
OBERLIN COLLEGE, a corporation,
MARVIN KRISLOV, TIMOTHY                   MAGISTRATE JUDGE WILLIAM H.
ELGRIN and CLYDE S.                       BAUGHMAN, JR.
McGREGOR,

          Defendants.


Gary Benjamin                             Timothy H. Howlett (P24030)
LAW OFFICE OF GARY A.                     Sara H. Jodka
BENJAMIN, INC.                            Angelina R. Irvine (P81712)
Attorney for Plaintiff                    DICKINSON WRIGHT PLLC
2976 Monmouth Road                        Attorneys for Defendants
Cleveland Heights, OH 48118-4036          500 Woodward Avenue, Suite 4000
(313) 590-6136                            Detroit, Michigan 48226
benjaminlawohio@gmail.com                 (313) 223-3500
                                          thowlett@dickinsonwright.com
Chui Karega (P27059)                      sjodka@dickinsonwright.com
LAW OFFICES OF CHUI KAREGA                airvine@dickinsonwright.com
Co-Attorney for Plaintiff
P.O. Box 312083
Detroit, Michigan 48231-2083
ck27059@msn.com


                       STIPULATED PROTECTIVE ORDER

      The parties to this Stipulated Protective Order have agreed to the terms of this

Order; accordingly, it is ORDERED:
     Case: 1:18-cv-02587-SO Doc #: 26 Filed: 12/05/19 2 of 12. PageID #: 135



      1.     Scope. All documents produced in the course of discovery, including

initial disclosures, all responses to discovery requests, all deposition testimony and

exhibits, other materials which may be subject to restrictions on disclosure for good

cause and information derived directly therefrom (hereinafter collectively

"documents"), shall be subject to this Order concerning confidential information as

set forth below. As there is a presumption in favor of open and public judicial

proceedings in the federal courts, this Order shall be strictly construed in favor of

public disclosure and open proceedings wherever possible. The Order is also subject

to the Local Rules of this District and the Federal Rules of Civil Procedure on matters

of procedure and calculation of time periods.

      2.     Form and Timing of Designation. A party may designate documents

as confidential and restricted in disclosure under this Order by placing or affixing

the words "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" on the

document in a manner that will not interfere with the legibility of the document and

that will permit complete removal of the CONFIDENTIAL - SUBJECT TO

PROTECTIVE        ORDER       designation.      Documents     shall   be   designated

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER prior to or at the time

of the production or disclosure of the documents. When electronically stored

information is produced which cannot itself be marked with the designation

CONFIDENTIAL, the physical media on which such electronically stored

                                         -2-
     Case: 1:18-cv-02587-SO Doc #: 26 Filed: 12/05/19 3 of 12. PageID #: 136



information is produced shall be marked with the applicable designation. The party

receiving such electronically stored information shall then be responsible for

labeling any copies that it creates thereof, whether electronic or paper, with the

applicable designation. By written stipulation the parties may agree temporarily to

designate original documents that are produced for inspection CONFIDENTIAL,

even though the original documents being produced have not themselves been so

labeled. All information learned in the course of such an inspection shall be

protected in accordance with the stipulated designation. The copies of documents

that are selected for copying during such an inspection shall be marked

CONFIDENTIAL, as required under this Order and thereafter the copies shall be

subject to protection under this Order in accordance with their designation. The

designation "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" does not

mean that the document has any status or protection by statute or otherwise except

to the extent and for the purposes of this Order.

      3.     Documents Which May be Designated CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER. Any party may designate documents as

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER upon making a good

faith determination that the documents contain information protected from

disclosure by statute or that should be protected from disclosure as confidential

personal information, medical or psychiatric information, trade secrets, student

                                         -3-
     Case: 1:18-cv-02587-SO Doc #: 26 Filed: 12/05/19 4 of 12. PageID #: 137



records, personnel records, or such other sensitive information that is not publicly

available. Public records and other information or documents that are publicly

available may not be designated as CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER.

      4.     Depositions. Deposition testimony shall be deemed CONFIDENTIAL

- SUBJECT TO PROTECTIVE ORDER only if designated as such.                        Such

designation shall be specific as to the portions of the transcript or any exhibit to be

designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.

Thereafter, the deposition transcripts and any of those portions so designated shall

be protected as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER, pending

objection, under the terms of this Order.

      5.     Protection of Confidential Material.

             (a)    General Protections. Documents designated CONFIDENTIAL

- SUBJECT TO PROTECTIVE ORDER under this Order shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in

¶5(b) for any purpose whatsoever other than to prepare for and to conduct discovery

and trial in this action [adversary proceeding], including any appeal thereof.

             (b)    Limited Third-Party Disclosures. The parties and counsel for

the parties shall not disclose or permit the disclosure of any CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER documents to any third person or entity

                                            -4-
     Case: 1:18-cv-02587-SO Doc #: 26 Filed: 12/05/19 5 of 12. PageID #: 138



except as set forth in subparagraphs (1)-(5). Subject to these requirements, the

following categories of persons may be allowed to review documents that have been

designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER:

                  (1)        Counsel. Counsel for the parties and employees and

            agents of counsel who have responsibility for the preparation and trial

            of the action;

                  (2)        Parties. Parties and employees of a party to this Order.

                  (3)        Court Reporters and Recorders. Court reporters and

            recorders engaged for depositions;

                  (4)        Consultants, Investigators and Experts. Consultants,

            investigators, or experts (hereinafter referred to collectively as

            "experts") employed by the parties or counsel for the parties to assist in

            the preparation and trial of this action or proceeding, but only after such

            persons have completed the certification contained in Attachment A,

            Acknowledgment of Understanding and Agreement to Be Bound; and

                  (5)        Others by Consent.      Other persons only by written

            consent of the producing party or upon order of the Court and on such

            conditions as may be agreed or ordered. All such persons shall execute

            the certification contained in Attachment A, Acknowledgment of

            Understanding and Agreement to Be Bound.

                                          -5-
     Case: 1:18-cv-02587-SO Doc #: 26 Filed: 12/05/19 6 of 12. PageID #: 139



             (c)    Control of Documents.        Counsel for the parties shall take

reasonable and appropriate measures to prevent unauthorized disclosure of

documents designated as CONFIDENTIAL pursuant to the terms of this Order.

Counsel shall maintain the originals of the forms signed by persons acknowledging

their obligations under this Order for a period of 1 year after dismissal of the action,

the entry of final judgment and/or the conclusion of any appeals arising therefrom.

             (d)    Copies.    Prior to production to another party, all copies,

electronic images, duplicates, extracts, summaries or descriptions (hereinafter

referred to collectively as "copies") of documents designated as CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER under this Order, or any individual portion

of such a document, shall be affixed with the designation "CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER" if the word does not already appear on the

copy. All such copies shall thereafter be entitled to the protection of this Order. The

term "copies" shall not include indices, electronic databases or lists of documents

provided these indices, electronic databases or lists do not contain substantial

portions or images of the text of confidential documents or otherwise disclose the

substance of the confidential information contained in those documents.

             (e)    Inadvertent Production.         Inadvertent production of any

document or information without a designation of "CONFIDENTIAL - SUBJECT

TO PROTECTIVE ORDER" shall be governed by Fed. R. Evid. 502.

                                          -6-
     Case: 1:18-cv-02587-SO Doc #: 26 Filed: 12/05/19 7 of 12. PageID #: 140




      6.     Filing of CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER Documents Under Seal. Absent a statute or an order of this Court,

documents may not be filed under seal. See L.R.5.2; Electronic Filing Policies and

Procedures Manual Section 16. Neither this Stipulated Protective Order nor any

other sealing order constitutes blanket authority to file entire documents under seal.

Only confidential portions of relevant documents are subject to sealing. To the

extent that a brief, memorandum or pleading references any document marked as

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER, then the brief,

memorandum or pleading shall refer the Court to the particular exhibit filed under

seal without disclosing the contents of any confidential information. If, however,

the confidential information must be intertwined within the text of the document, a

party may timely move the Court for leave to file both a redacted version for the

public docket and an unredacted version for sealing.

      Absent a court-granted exception based upon extraordinary circumstances,

any and all filings made under seal shall be submitted electronically and shall be

linked to this Stipulated Protective Order or other relevant authorizing order. If both

redacted and unredacted versions are being submitted for filing, each version shall

be clearly named so there is no confusion as to why there are two entries on the

docket for the same filing.




                                         -7-
     Case: 1:18-cv-02587-SO Doc #: 26 Filed: 12/05/19 8 of 12. PageID #: 141



       If the Court has granted an exception to electronic filing, a sealed filing shall

be placed in a sealed envelope marked "CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER." The sealed envelope shall display the case name and

number, a designation as to what the document is, the name of the party on whose

behalf it is submitted, and the name of the attorney who has filed the sealed

document. A copy of this Stipulated Protective Order, or other relevant authorizing

order, shall be included in the sealed envelope.

       Any and all documents that may have been subject to sealing during discovery

or motion practice will not enjoy a protected or confidential designation if the matter

comes on for hearing, argument, or trial in the courtroom. The hearing, argument,

or trial will be public in all respects.

       7.     Challenges by a Party to Designation as Confidential.                Any

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER designation is subject

to challenge by any party or non- party with standing to object (hereafter "party").

Before filing any motions or objections to a confidentiality designation with the

Court, the objecting party shall have an obligation to meet and confer in a good faith

effort to resolve the objection by agreement. If agreement is reached confirming or

waiving the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER designation

as to any documents subject to the objection, the designating party shall serve on all

parties a notice specifying the documents and the nature of the agreement.

                                           -8-
     Case: 1:18-cv-02587-SO Doc #: 26 Filed: 12/05/19 9 of 12. PageID #: 142



      8.     Action by the Court. Applications to the Court for an order relating

to any documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER shall be by motion under Local Rule 7.1 and any other procedures set forth

in the presiding judge's standing orders or other relevant orders. Nothing in this

Order or any action or agreement of a party under this Order limits the Court's power

to make any orders that may be appropriate with respect to the use and disclosure of

any documents produced or use in discovery or at trial.

      9.     Use of Confidential Documents or Information at Trial. All trials

are open to the public. Absent order of the Court, there will be no restrictions on the

use of any document that may be introduced by any party during the trial. If a party

intends to present at trial CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER documents or information derived therefrom, such party shall provide

advance notice to the other party at least five (5) days before the commencement of

trial by identifying the documents or information at issue as specifically as possible

(i.e., by Bates number, page range, deposition transcript lines, etc.) without

divulging the actual CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

documents or information. The Court may thereafter make such orders as are

necessary to govern the use of such documents or information at trial.




                                         -9-
    Case: 1:18-cv-02587-SO Doc #: 26 Filed: 12/05/19 10 of 12. PageID #: 143




      10.    Obligations on Conclusion of Litigation.

             (a)     Order Remains in Effect. Unless otherwise agreed or ordered,

this Order shall remain in force after dismissal or entry of final judgment not subject

to further appeal.

             (b)     Return of CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER Documents. Within thirty days after dismissal or entry of final judgment

not subject to further appeal, all documents treated as CONFIDENTIAL - SUBJECT

TO PROTECTIVE ORDER under this Order, including copies as defined in ¶5(d),

shall be returned to the producing party unless: (1) the document has been offered

into evidence or filed without restriction as to disclosure; (2) the parties agree to

destruction in lieu of return; or (3) as to documents bearing the notations,

summations, or other mental impressions of the receiving party, that party elects to

destroy the documents and certifies to the producing party that it has done so.

Notwithstanding the above requirements to return or destroy documents, counsel

may retain attorney work product, including an index which refers or relates to

information designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER,

so long as that work product does not duplicate verbatim substantial portions of the

text or images of confidential documents. This work product shall continue to be

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER under this Order. An

attorney may use his or her work product in a subsequent litigation provided that its

                                         -10-
    Case: 1:18-cv-02587-SO Doc #: 26 Filed: 12/05/19 11 of 12. PageID #: 144



use does not disclose or use CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER documents.

             (c)    Return of Documents Filed Under Seal. After dismissal or

entry of final judgment not subject to further appeal, the Clerk may elect to return to

counsel for the parties or, after notice, destroy documents filed or offered at trial

under seal or otherwise restricted by the Court as to disclosure.

      11.    Order Subject to Modification.         This Order shall be subject to

modification by the Court on its own motion or on motion of a party or any other

person with standing concerning the subject matter. Motions to modify this Order

shall be served and filed under Local Rule 7.1 and the presiding judge's standing

orders or other relevant orders.

      12.    No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating

discovery. Nothing herein shall be construed or presented as a judicial determination

that any documents or information designated CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER by counsel or the parties is subject to protection under Rule

26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the

Court may rule on a specific document or issue.




                                         -11-
    Case: 1:18-cv-02587-SO Doc #: 26 Filed: 12/05/19 12 of 12. PageID #: 145



      13.    Persons Bound. This Order shall take effect when entered and shall

be binding upon all counsel and their law firms, the parties, and persons made subject

to this Order by its terms.

              IT IS SO ORDERED.


        December 5
Dated: ______________, 2019             /s/ Solomon Oliver, Jr.
                                        U.S. District Judge



 WE SO STIPULATE and agree                 WE SO STIPULATE and agree
 to abide by the terms of this Order       to abide by the terms of this Order


 s/ Chui Karega (w/ permission)            s/ Timothy H. Howlett
 Chui Karega                               Timothy H. Howlett
 Co-Counsel for Plaintiff                  Counsel for Defendants

 Dated: December 3, 2019                   Dated: December 3, 2019




                                        -12-
